Citation Nr: 1242669	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  92-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for further development in July 2011 and February 2012, and it has since been returned for additional appellate review.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  


FINDING OF FACT

1.  The Veteran's chondromalacia of the left knee does not involve 2 or more major joints or 2 or more minor joint groups.

2.  The Veteran's chondromalacia of the left knee is not productive of limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees.

3.  The Veteran has not been shown to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or, genu recurvatum.

4.  The Veteran has been shown to have slight lateral instability and recurrent subluxation of the left knee.

5.  The Veteran underwent a partial meniscectomy of the left knee in February 1991 and continues to experience residual pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5260, 5261, 5262 (2012).

2.  The criteria for entitlement to a separate evaluation of 10 percent for left knee instability and recurrent subluxation have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2012).

3. The criteria for entitlement to a separate evaluation of 10 percent for the symptomatic removal of semilunar cartilage in the left have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice letter, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO that provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In February 2012, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his appeal and given ample time to respond, but the AOJ also readjudicated the case in a SSOC after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to decide this appeal because the timing error did not affect the essential fairness of the adjudication.  

In addition, it appears that all relevant and available evidence identified by the Veteran has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence that is not already of record that would need to be obtained for a fair disposition of this appeal.  Therefore, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records, private medical records, and VA treatment records.   The Veteran was also afforded VA examinations in connection with his claim in November 1991, January 1993, April 1994, November 1996, October 2010, August 2011, and June 2012 pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  


II. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel  also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

The RO has most recently evaluated the Veteran's chondromalacia of the left knee as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  VA's Rating Schedule does not contain a specific rating code chondromalacia.  Instead, through use of a hyphenated diagnostic code, the disability has been rated by the RO as analogous to arthritis.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees. 

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe. 

As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 



III.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased rating for his chondromalacia of the left knee.  Initially, the Board notes that an increased evaluation is not warranted under the rating criteria for arthritis.  The evidence of record shows that only one major joint (i.e., the knee) is involved in the service-connected disability on appeal.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5010 and 5003.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260, which pertains to limitation of leg flexion.  The evidence of record (including private treatment records dated since 1990 and VA examination reports dated in November 1991, January 1993, April 1994, November 1996, October 2010, August 2011, and June 2012) does not show that Veteran's flexion is limited to less than 45 degrees, which is the threshold for a compensable rating for limited flexion as a result of painful motion related to his left knee disability.  Rather, the record shows that the Veteran has had left knee flexion between 120 and 145 degrees throughout the pendency of the appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating under Diagnostic Code 5260.

Similarly, an increased evaluation is not warranted for limitation of leg extension under Diagnostic Code 5261.  The evidence of record, including as found on the November 1991, January 1993, April 1994, November 1996, October 2010, August 2011, and June 2012 VA examination reports, show full (0 degrees) of extension.  Such findings correspond to the criteria for a noncompensable evaluation.  Therefore, the Board concludes that the Veteran would not be entitled to a compensable evaluation for his left knee under Diagnostic Code 5261. 

Further, because the evidence of record does not demonstrate that the Veteran has ankylosis (i.e., complete bony fixation) of the left knee as contemplated by Diagnostic Code 5256, dislocated semilunar cartilage as contemplated by Diagnostic Code 5258, impairment of the tibia and fibula as contemplated by Diagnostic Code 5262, or genu recurvatum as contemplated by Diagnostic Code 5263, he is not entitled to higher evaluations under these diagnostic codes.  There is simply no evidence of such manifestations.

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, as previously discussed, the evidence of record does not establish loss of either flexion or extension to a compensable degree in the left knee.  Thus, assignment of separate evaluations for limitation of flexion and extension of the left knee is not appropriate in this case. 

Nevertheless, after a review of the evidence of record, the Board does find that the Veteran is entitled to a separate evaluation based on instability and subluxation.  In this regard, the Board observes that a February 1991 private operative report shows that the Veteran reported experiencing instability and locking during the past eight months.  Similarly, a November 1991 VA examination report documents the Veteran's report of experiencing poor stability and multiple episodes of giving away.  Additionally, the October 2010 VA examination report shows that he reported that he sometimes experienced buckling.  Likewise, the August 2011 VA examination report indicates that, with regard to recurrent patellar subluxation, the Veteran reported that he felt like his knee shifts at times and that the severity of it was slight.  The Board notes that the Veteran is competent to provide evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as occasional knee instability, giving away, and buckling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, the Board finds that the Veteran is entitled to a separate 10 percent evaluation for slight left knee instability under Diagnostic Code 5257.  

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 5257; however, the evidence of record does not support such a finding.  There is no indication that the instability is moderate.  In fact, the Veteran himself described the severity as slight during the August 2011 VA examination.  

In addition, the Board concludes that the Veteran is entitled a separate 10 percent evaluation for the symptomatic removal of semilunar cartilage under Diagnostic Code 5259, which the maximum is rating available under that code.  The Veteran underwent arthroscopic surgery in February 1991 during which a partial meniscectomy of the left knee was performed.  Semilunar cartilage is one of the menisci of the knee joint. Stedman's Medical Dictionary, 296 (27th ed., 2000).   Moreover, the June 2012 VA examiner specifically indicated that the Veteran experiences pain as a residual of the surgery.  
  
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent ratings currently assigned, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the currently assigned 10 percent disability evaluations under Diagnostic Codes 5010, 5257, and 5259.   The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the October 2010 VA examiner commented that there was no additional functional loss with use and repetition.  The August 2011 VA examiner stated that there was no evidence of painful motion and that the range of motion remained unchanged following repetitive use.  Similarly, the June 2012 VA examiner indicated that there was no objective evidence of painful motion and that there was no additional limitation in range of motion of the knee following repetitive-use testing.  

Based on the foregoing, the Board concludes that the Veteran is entitled to three separate 10 percent ratings under Diagnostic Codes 5010, 5257, and 5259, but no higher.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's chondromalacia of the left knee is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected chondromalacia of the left knee under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, the Board acknowledges that the June 2012 VA examination report shows that the Veteran had been unemployed since 2008.  However, such report also shows that the Veteran's unemployment was not due to his left knee disability, but rather was due the fact that the company he had worked for as a driver went out of business.  Thus, the Board finds that there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  


ORDER

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to a separate evaluation of 10 percent for left knee instability is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a separate evaluation of 10 percent for the symptomatic removal of semilunar cartilage in the left knee is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


